 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8       TOMMY SLACK,

 9                               Plaintiff,                 CASE NO. C19-159 RSM-BAT

10           v.                                             ORDER DENYING MOTION TO
                                                            COMPEL DISCOVERY
11       MICHAEL WOODBURY, et al.,

12                               Defendants.

13
            The Court DENIES plaintiff’s motion to compel discovery. Dkt. 29. The motion is
14
     premature because plaintiff has moved to amend his complaint and the Court has not yet ruled on
15
     that motion. Further, plaintiff has failed to certify he has in good faith conferred or attempted to
16
     confer with defendants before filing his motion, as required by Fed. R. Civ. Pro. 37(a)(1) and
17
     Local Rule 37. The clerk shall provide a copy of this order to the parties.
18
            DATED this 17th day of June, 2019.
19

20

21
                                                                   A
                                                           BRIAN A. TSUCHIDA
                                                           United States Magistrate Judge
22

23



     ORDER DENYING MOTION TO COMPEL
     DISCOVERY - 1
